department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil no cc pa apjp nlrose cor-105862-01 dear ms this is in response to your letter dated date addressed to the honorable charles o rossotti commissioner internal_revenue_service in which you urged the internal_revenue_service to delay the mandatory use of a new version of form_w-9 you stated that the new form released only a few weeks before its effective date resulted in a burden to your member credit unions who use membership account agreements as substitute forms w-9 you asked that the irs postpone the effective date of the new form_w-9 to from date to date to provide additional time to print and distribute revised account agreements containing the new language in response to your concerns and similar comments from other affected taxpayers the irs has postponed the required use of the new form_w-9 until date announcement announcing this postponement was published in the internal_revenue_bulletin i r b on date the announcement can also be found on the irs web site www irs gov the revised form_w-9 which includes a required certification that the taxpayer is a u_s_person must be used for all new solicitations after date use of the new form is optional before that date the requirement that foreign persons furnish their taxpayer identification numbers to payors on the appropriate form_w-8 rather than form_w-9 is still effective after date we appreciate your comments and hope this matter has been resolved to your satisfaction if you need further assistance please call nancy rose id at sincerely pamela w fuller acting branch chief branch administrative provisions and judicial practice
